Exhibit 10.1
IROBOT CORPORATION
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
AS AMENDED AND RESTATED
1. Purpose
     This Senior Executive Incentive Compensation Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of iRobot Corporation (the “Company”) and its subsidiaries toward
even higher achievement and business results, to tie their goals and interests
to those of the Company and its stockholders and to enable the Company to
attract and retain highly qualified executives. The Incentive Plan is for the
benefit of Covered Executives (as defined below). The Incentive Plan is amended
and restated as of January 2, 2011 in order to ensure that future payments under
the Incentive Plan qualify as “performance-based” compensation under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
2. Covered Executives
     From time to time, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) may select certain key executives
(the “Covered Executives”) to be eligible to receive bonuses hereunder.
3. Administration
     Each member of the Compensation Committee must be an “outside director”
within the meaning of Section 162(m) of the Code. The Compensation Committee
shall have the sole discretion and authority to administer and interpret the
Incentive Plan. The Compensation Committee in its discretion may decrease but
not increase the amount of the bonus payment to any Covered Executive.
4. Bonus Determinations
     (a) A Covered Executive may receive a bonus payment under the Incentive
Plan based upon the attainment of performance targets that are approved by the
Compensation Committee and relate to the following financial and operational
metrics with respect to the Company or any of its subsidiaries or divisions (the
“Performance Goals”) relating to any or any combination of the following
(measured absolutely or by reference to a select group of companies, an index or
indices and determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, project or geographical
basis or in combinations thereof): revenue, earnings per share, Adjusted EBITDA
(earnings before interest, taxes, depreciation and amortization, merger and
acquisition expenses and non-cash stock compensation), operating cash flow,
operating income, operating expenses, gross margins, return on equity,
investment, capital or assets, division contribution margin, inventory level,
working capital, and specific strategic milestones including acquisitions and
product launch.
iRobot Corporation
Senior Executive Incentive Compensation Plan

Page 1 of 2



--------------------------------------------------------------------------------



 



     (b) (i) Any bonuses paid to Covered Executives under the Incentive Plan
shall be based upon objectively determinable bonus formulas approved by the
Compensation Committee that tie such bonuses to one or more performance targets
relating to the Performance Goals, (ii) bonus formulas and performance targets
for Covered Executives shall be adopted within the first 90 days of each
performance period by the Compensation Committee and (iii) no bonuses shall be
paid to Covered Executives unless and until the Compensation Committee has
certified the level of attainment of the Performance Goals.
     (c) Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under this
Incentive Plan is 200 percent of the Covered Executive’s bonus opportunity, but
not in excess of $2 million.
     (d) The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive’s termination of employment, retirement, death or disability.
     (e) The performance period under the Incentive Plan shall be the Company’s
fiscal year.
5.Stockholder Approval
     No payments may be made under this Incentive Plan to any Covered Executive
who is a “covered employee” within the meaning of Section 162(m) of the Code
unless and until the stockholders of the Company have approved the Incentive
Plan (and to the extent required by Section 162(m) of the Code, re-approved the
Incentive Plan) in a manner that complies with the stockholder approval
requirements of Section 162(m) of the Code.
6. Timing of Payment & Tax Withholding
     The Performance Goals will be measured at the end of each fiscal year after
the Company’s financial reports have been published. If the Performance Goals
are met, payments will be made within 30 days thereafter, but not later than
March 15.All payments under the Plan shall be subject to reduction for
applicable tax and other legally or contractually required withholdings.
7. Amendment and Termination
     The Company reserves the right to amend or terminate the Incentive Plan at
any time in its sole discretion; provided, however, that plan amendment shall be
subject to the approval of the Company’s stockholders to the extent determined
by the Compensation Committee to be required by the Code to ensure that payments
under the Incentive Plan qualify as “performance-based” compensation under
Section 162(m) of the Code.
iRobot Corporation
Senior Executive Incentive Compensation Plan

Page 2 of 2